IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

THE STATE OF WASHINGTON,                                No. 80434-1-I

                                 Respondent,

                    v.                                  UNPUBLISHED OPINION

SCOTT THEODORE JOHNSON,

                                  Appellant.

        BOWMAN, J. — A jury convicted Scott Theodore Johnson of three counts of

unlawful delivery of methamphetamine and one count of bail jumping. Seeking

reversal,1 Johnson claims the court erred in admitting hearsay and violated his

right to confrontation. He also argues the court wrongly imposed legal financial

obligations (LFOs). We affirm the convictions but remand to correct the LFOs.

                                                FACTS

        On June 27, 2014, Whatcom County Jail inmate James Gamble wrote a

“kite”2 to jail staff, stating:

        I want to talk about my charges. I have good information on a
        person that moves a lot of meth[3] and simple heroin. I can always,




        1
            The bail jumping conviction is not at issue in this appeal.
        2
            A “kite” is a form used by inmates to communicate with jail or prison staff.
        3
            Methamphetamine.


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80434-1-I/2


        if needed, get anything I want and want to cooperate and maybe
        work out an agreement with [the Whatcom County drug] task force.

In response to this message, Sergeant Magnus Gervol of the Whatcom County

Sheriff’s Office Gang and Drug Task Force and an agent from the Northwest

Regional Gang-Drug Task Force (collectively the Task Force) met Gamble and

contracted with him to serve as a confidential informant.

        On July 16, 2014, Sergeant Gervol met with Gamble to “ascertain

information from him related to subjects distributing illegal drugs in Whatcom

County.” During the meeting, Gamble tried to call someone named “Scotty” but

no one answered. Sergeant Gervol searched his law enforcement database and

found the telephone number Gamble called “match[ed] up to” a “subject named

Scott Theodore Johnson.”

        The next day, Sergeant Gervol again met Gamble to arrange a controlled

buy with Johnson. With Sergeant Gervol listening in on a “tipped” call,4 Gamble

phoned Johnson and arranged to buy a gram of “crystal”5 for $200. Johnson and

Gamble agreed to meet at a location in Bellingham later that day. The Task

Force gave Gamble cash for the buy. With the Task Force agents watching,

Johnson sold Gamble two “small little bags” of methamphetamine.

        On July 25, 2014, Gamble arranged a “second buy” with Johnson. The

first call between Gamble and Johnson that morning was not a tipped call, but

another call that afternoon was. During the second tipped call, Sergeant Gervol



        4
           According to Sergeant Gervol, a “tipped phone call” is “where the informant could place
a call to the suspect or the suspect could call the informant in an officer’s presence and we could
hear the conversation as they are discussing it.”
        5
            “Crystal” is slang for methamphetamine.


                                                 2
No. 80434-1-I/3


overheard Johnson offer Gamble “a G[6] of crystal” for $140 and tell Gamble to

meet him at his Bellingham residence for the exchange.7 Before the scheduled

exchange, Sergeant Gervol drove to Johnson’s residence to conduct

“preoperational surveillance of the location” and saw Johnson in front of his

home. Sergeant Gervol “had seen a Department of Licensing photograph” of

Johnson and recognized Johnson from the first controlled buy.

        The Task Force equipped Gamble with a “wire” recording device, gave

him “the prerecorded buy funds,” and told him to go to the buy location.

Members of the Task Force had set up surveillance at Johnson’s residence, and

Sergeant Gervol “had a clear unobstructed view of [Johnson] as [he] did earlier in

the day.” Once Gamble arrived at the residence, however, Johnson drove

Gamble to a second location—a motor home—to complete the purchase of a

gram of methamphetamine. After the transaction, Sergeant Gervol secured the

audio recordings from the wire Gamble was wearing.

        On September 11, 2014, in a third controlled buy lasting about two

minutes, Gamble bought an eighth of an ounce of methamphetamine from

Johnson for $200. The Task Force videotaped the transaction and Gamble

again wore a wire.

        The State charged Johnson with delivery of a controlled substance,

methamphetamine, “on or about” July 14, 2014 (count I); July 25, 2014 (count II);




        6
            Gram.
        7
            Sergeant Gervol recognized Johnson’s voice as “the same voice that I heard . . . during
the first tipped call” on July 17.


                                                 3
No. 80434-1-I/4


and September 11, 2014 (count III).8 The State later amended the information to

add an aggravator to each count that the offenses were major violations of the

Uniform Controlled Substances Act (VUCSA), chapter 69.50 RCW, and to correct

the offense date in count I to July 17, 2014.

       Before trial, Johnson moved to preclude law enforcement officers from

testifying about “their opinions and level of knowledge” of events if such

testimony stemmed from hearsay. Johnson also moved to exclude Gamble’s

out-of-court statements on confrontation clause grounds if Gamble did not testify.

The court reserved ruling on the hearsay motions in limine:

       So I think what I’ll do is the most clear way, and this happens very
       frequently in these kinds of motions, part of the problem is to take a
       blanket ruling regarding individualized pieces of evidence. I don’t
       think I can do that. What I can say is hearsay is generally not
       admissible and proffered, et al, required a right, the court
       recognizes the right to confrontation. So, I think what we’ll have to
       do is, you know, [defense counsel], you might need to be sharp
       about when to object and if we need to take the jury out to consider
       a particular statement or piece of evidence, we can do that.
               I’ll just say that my ruling is hearsay is generally
       [in]admissible. A defendant has a right to confront witnesses
       against him and we’ll have to do an individualized analysis for the
       pieces of evidence or testimony that you want to challenge.

       The case proceeded to jury trial in July 2019. Sergeant Gervol was the

State’s primary witness. Sergeant Gervol testified about the Task Force,

acquiring and “handling” a confidential informant, how to arrange controlled buys,

definitions of often-used “coded language” or “drug slang,” methods for

investigating an informant’s information, and his work with Gamble to purchase

methamphetamine from Johnson. He identified Johnson in the courtroom.



       8
           The State amended the information on June 4, 2015 to add bail jumping (count IV).


                                                4
No. 80434-1-I/5


Sergeant Gervol also described the events captured by the wires Gamble wore

as the State played the audio recordings for the jury.

       Several other law enforcement officers also testified. United States

Customs and Border Protection Agent Jorge Carrasco testified to being part of

the surveillance team for the Task Force for all three controlled buys. Agent

Carrasco video recorded the third controlled buy, authenticated and narrated the

recording as it played for the jury, and identified Johnson and Gamble in the

video. United States Department of Homeland Security Investigations Special

Agent Thomas Lecompte testified that he was one of confidential informant

Gamble’s “handlers” and participated in the controlled buys with Johnson.

Whatcom County Sheriff’s Detective Matthew High testified that Gamble signed a

confidential informant contract with the Task Force in 2013. But no controlled

purchases ever resulted and the 2013 contract “expired.”

       Tiffany Mulryan dated Johnson for “two or three months” in 2014 and

“hung out with [Gamble] probably five times.” She testified that she recognized

Johnson’s and Gamble’s voices on the audio recording excerpts the State played

in court.9

       Gamble did not testify at trial. Only Johnson testified in his defense. But

Johnson testified about only the bail jumping charge, not the unlawful delivery

charges. The jury found Johnson guilty as charged.




       9
           The transcript does not identify the exhibits the State used to play the audio excerpts.


                                                  5
No. 80434-1-I/6


       At sentencing, the court imposed a standard-range sentence. The court

awarded $540 in restitution to the Task Force. It imposed a $100 DNA10

collection fee and a $500 crime victim fund assessment. And, without inquiring

into Johnson’s ability to pay, the court imposed a $200 criminal filing fee, a $250

jury demand fee, a $1,000 VUCSA fee, a $1,000 drug enforcement fund fee, and

a $100 crime lab fee. The court also imposed interest on the LFOs in the

judgment and sentence.

       Johnson appeals.

                                      ANALYSIS

       Johnson seeks reversal, arguing the trial court erred by admitting hearsay

statements and violating his right to confrontation. He also challenges the court’s

imposition of LFOs.

Hearsay

       Johnson contends the court erred in allowing Sergeant Gervol to testify

about statements made by Gamble.

       “Hearsay” is a “statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted.” ER 801(c). Unless an exception applies, hearsay is

inadmissible. ER 802; State v. Athan, 160 Wn.2d 354, 382, 158 P.3d 27 (2007).

A statement offered for a purpose other than its truth is not hearsay and is

admissible. State v. Iverson, 126 Wn. App. 329, 336-37, 108 P.3d 799 (2005).




       10
            Deoxyribonucleic acid.


                                           6
No. 80434-1-I/7


      Whether a statement is hearsay is a question of law that we review de

novo. State v. Edwards, 131 Wn. App. 611, 614, 128 P.3d 631 (2006). We

review a court’s determination that a hearsay exception applies for an abuse of

discretion. State v. Magers, 164 Wn.2d 174, 187, 189 P.3d 126 (2008). Abuse

of discretion occurs when a court’s decision is manifestly unreasonable or based

on untenable grounds. State v. Bradford, 175 Wn. App. 912, 927, 308 P.3d 736

(2013).

      Johnson claims the court erred in allowing these seven hearsay

statements by Sergeant Gervol at trial: (1) Gamble had “good information on a

person that moves a lot of meth and simple heroin,” (2) Gamble was trying to

contact an “individual named Scotty,” (3) Gamble could purchase a gram of

methamphetamine from Johnson for $200 in the first controlled buy, (4) Gamble

could buy a gram of methamphetamine from Johnson for $140 in the second

controlled buy, (5) Gamble said that “the deal had occurred” during the second

buy, (6) Gamble reported that Johnson “was still selling methamphetamine”

before the third controlled buy, and (7) Gamble could buy an eighth of an ounce

of methamphetamine from Johnson for $200 in the third buy. With two

exceptions, Johnson did not object to any of the testimony he now argues the

court erroneously admitted. Absent an objection, Johnson did not preserve those

alleged evidentiary errors for our review. See RAP 2.5(a); State v. Smith, 155




                                        7
No. 80434-1-I/8


Wn.2d 496, 501, 120 P.3d 559 (2005); State v. Powell, 126 Wn.2d 244, 256, 893

P.2d 615 (1995).11

        Relying on Powell, Johnson argues that his motions in limine preserved

this issue. His reliance is misplaced. The Powell court held that a party does not

preserve for appeal their objections to evidence made in a motion in limine if

“ ‘the trial court indicates that further objections at trial are required when making

its ruling.’ ” Powell, 126 Wn.2d at 256 (quoting State v. Koloske, 100 Wn.2d 889,

895, 676 P.2d 456 (1984), overruled on other grounds by State v. Brown, 111

Wn.2d 124, 761 P.2d 588 (1988)). Here, the court specifically told counsel that

“you might need to be sharp about when to object and if we need to take the jury

out to consider a particular statement or piece of evidence, we can do that”; and

that “we’ll have to do an individualized analysis for the pieces of evidence or

testimony that you want to challenge.” Thus, we decline to review for error the

testimony of Sergeant Gervol that Johnson did not object to at trial.

        We turn to address the two hearsay objections Johnson made at trial,12

beginning with Sergeant Gervol’s testimony about arranging the second

controlled buy on July 25, 2014:

        Q.      And how was that buy set up?
        A.      It was arranged for the informant to meet with Mr. Johnson in
                person at 3007 Cowgill Lane in Bellingham, Whatcom


         11
            “A party cannot appeal a ruling admitting evidence unless the party makes a timely and
specific objection to the admission of the evidence.” State v. Avendano-Lopez, 79 Wn. App. 706,
710, 904 P.2d 324 (1995) (citing ER 103). “These rules are intended ‘to afford the trial court an
opportunity to correct any error, thereby avoiding unnecessary appeals and retrials.’ ” Avendano-
Lopez, 79 Wn. App. at 710 (citing ER 103; RAP 2.5(a)) (quoting Smith v. Shannon, 100 Wn.2d
26, 37, 666 P.2d 351 (1983)).
        12
          Our review of the record shows other occasions when Johnson objected to testimony
on hearsay grounds, but he did not assign error to them, so those evidentiary rulings are not
before us. RAP 10.3(a)(4).


                                                8
No. 80434-1-I/9


             County, Washington, to purchase the controlled substance.
      Q.     And was that arrangement made by phone?
      A.     I’m going to reflect on my report. Yes, it was.
      Q.     Okay. Do you recall what time of the day it was that that
             phone call was made?
      A.     It was made in the early afternoon or, excuse me, it was in
             the late, late morning around 10 a.m.
      Q.     Okay. That was an initial phone call the CI [(confidential
             informant)] had made to Mr. Johnson, correct?
      A.     Correct.
      Q.     Um, so based on that initial phone call, were you given
             information as to how much was going to be sold?
      A.     Yes.
      Q.     How much?
      A.     It was a gram of methamphetamine for —
                     [DEFENSE COUNSEL]: Objection, Your Honor,
             hearsay.
                     THE COURT: [Prosecutor].
                     [PROSECUTOR]: It’s not offered for the truth. Your
             Honor, if you are given information as to an amount and a
             dollar amount is not offered for the truth.
                     THE COURT: I think he can reflect about his
             understanding of the circumstances, [defense counsel], so I
             will overrule the objection.
      Q.     (BY [PROSECUTOR]) So you indicated a gram for how
             much?
      A.     Approximately $140. The original conversation between Mr.
             Gamble and the suspect was not a tipped call. It was later
             on in the afternoon that I was present when another call was
             made and that was a tipped call. I could overhear between
             suspect and Mr. Gamble, our confidential informant.

      Sergeant Gervol’s testimony was hearsay. And we do not find compelling

the State’s argument that it offered the testimony only to show what the officer

did to arrange the controlled buy. But the erroneous admission of hearsay is

harmless unless, within reasonable probability, the improper evidence affected

the outcome of the trial. State v. Thomas, 150 Wn.2d 821, 871, 83 P.3d 970

(2004). Here, moments after the above exchange, Sergeant Gervol testified that




                                         9
No. 80434-1-I/10


he heard the same information directly from Johnson:

        Q.       And during that [afternoon] tipped phone call that Mr.
                 Gamble was making, did you have occasion to listen to the
                 voice on the other end of that phone?
        A.       Yes, I did.
        Q.       Did you recognize it?
        A.       Yes. It was the same voice that I heard on July 17th of 2014
                 during the first tipped call, it was the same voice, and, ah, an
                 offered agreement was made for the informant to purchase a
                 G of crystal for approximately $140.

        Johnson did not object to this testimony, which was admissible as an

admission by a party opponent. See ER 801(d)(2).13 Based on Sergeant

Gervol’s later testimony, we conclude the outcome at trial would not have been

different absent the officer’s earlier, challenged testimony.

        Next, after the State played for the jury portions of the audio recordings of

the second controlled buy, without objection, the State asked Sergeant Gervol to

describe the audio for the jury:

        Q.       . . . Sergeant Gervol, do you recognize what’s happening
                 there?
        A.       Yes.
        Q.       What happened?
        A.       T[ ]o work in the art of deception and that was me calling the
                 informant to determine his safety and what had changed and
                 why things were progressing as long as they were and, um,
                 the original location at 3007 Cowgill during this original
                 meeting for the second meeting but the meeting that day
                 resulted in them having to depart that location and drive to
                 another address in Bellingham. Reflecting at my notes, um,
                 near the intersection of MacKenzie, east of 24th Street,
                 where they, Mr. Johnson got out of the vehicle, surveillance
                 followed him over there and then returned to the vehicle and
                 then they departed and left to the AM/PM [store], so the
                 confidential informant was giving me information about some
                 of the vehicles that were there and some of the people that


        13
          “A statement is not hearsay if . . . [t]he statement is offered against a party and is (i) the
party’s own statement.” ER 801(d)(2).


                                                  10
No. 80434-1-I/11


                he could see closer up and that the deal had occurred and
                that he was waiting to be —
                        [DEFENSE COUNSEL]: Objection, Your Honor,
                that’s hearsay.
                        THE COURT: [Prosecutor].
                        [PROSECUTOR]: Well, once again, it’s descriptive
                and it’s not being offered for the truth. I don’t know what
                kind of deal, you know, that he is referring to. But I think it’s
                just, he is just indicating what’s happening during this period
                of time.
                        THE COURT: I think it’s explanatory and
                foundational for his describing the circumstances so I’ll
                overrule the objection. Thank you.
        Q.      (BY [PROSECUTOR]) Were you finished with your answer?
        A.      So that was the — in summation, the phone call that you
                heard was between me and the informant.

        Here, Gamble’s out-of-court statements were hearsay. But the State

played the statements for the jury from an audio recording already admitted as

evidence. Sergeant Gervol’s testimony giving context to statements already

admitted as evidence was not hearsay.

Right to Confrontation

        Johnson argues the admission of Gamble’s out-of-court statements

violated his right to confrontation.14 But he did not raise this objection at trial.

Because he failed to do so, Johnson waived his challenge on appeal. State v.

O’Cain, 169 Wn. App. 228, 248, 279 P.3d 926 (2012) (holding that “a defendant

[must] raise a Sixth Amendment confrontation clause claim at or before trial or

lose the benefit of the right”); Powell, 126 Wn.2d at 256 (evidentiary rulings made



        14
           The confrontation clause guarantees that “[i]n all criminal prosecutions, the accused
shall enjoy the right . . . to be confronted with the witnesses against him.” U.S. CONST. amend.
VI; see WASH. CONST. art. I, § 22. It bars the admission of “testimonial” hearsay unless the
declarant is unavailable to testify and the defendant had a prior opportunity for cross-examination.
Crawford v. Washington, 541 U.S. 36, 53-54, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). The
State has the burden of establishing that statements are nontestimonial. State v. Koslowski, 166
Wn.2d 409, 417 n.3, 209 P.3d 479 (2009).


                                                11
No. 80434-1-I/12


pursuant to motions in limine are not preserved for appeal if they are not “final

rulings” and the court requires further objections be made at trial). Therefore, we

decline to consider this issue.

Legal Financial Obligations

        Johnson challenges the imposition of LFOs. We review the court’s

imposition of LFOs for an abuse of discretion. State v. Ramirez, 191 Wn.2d 732,

741, 426 P.3d 714 (2018).

        If the trial court fails to conduct an individualized inquiry into the
        defendant’s financial circumstances, as RCW 10.01.160(3)[15]
        requires, and nonetheless imposes discretionary LFOs on the
        defendant, the trial court has per se abused its discretionary power.

Ramirez, 191 Wn.2d at 741.

        I. Discretionary LFOs and Interest Accrual Provision

        Here, the court did not inquire on the record about Johnson’s current or

future ability to pay LFOs. But after entering the judgment and sentence, the

court granted Johnson’s motion for an order allowing him to seek review at public

expense and appointing an attorney.16 We agree with Johnson that the court

must strike from his judgment and sentence all discretionary LFOs as well as the

interest accrual provision. We remand for the court to strike the criminal filing fee

($200), jury demand fee ($250), drug enforcement fund fee ($1,000), VUCSA fine




        15
            RCW 10.01.160(3) provides, in part, “The court shall not order a defendant to pay
costs if the defendant at the time of sentencing is indigent.”
        16
           Johnson submitted a declaration with his motion stating, “I have previously been found
to be indigent” and providing “information as to my current financial status.”


                                               12
No. 80434-1-I/13


($1,000), and crime lab fee ($100).17 We also remand to strike the interest

accrual provision because “[a]s of June 7, 2018, no interest shall accrue on

nonrestitution” LFOs. RCW 10.82.090(1); Ramirez, 191 Wn.2d at 747.

        II. DNA Collection Fee

        Johnson argues the court erred in imposing a $100 DNA collection fee

because the State did not prove that a state agency did not previously collect his

DNA in a prior felony conviction. The State responds that the court confirmed it

had not previously ordered the state to collect Johnson’s DNA by reviewing an

electronic version of a prior judgment and sentence. Because the document

reviewed by the court is not in the record, we cannot determine whether the court

abused its discretion.

        We remand for the court to determine whether a court previously ordered

Johnson to pay the DNA collection fee. On remand, the State must show

whether Johnson actually provided a DNA sample and if so, the court must strike

the DNA collection fee from the judgment and sentence. RCW 43.43.7541 (a

DNA collection fee is mandatory “unless the state has previously collected the

offender’s DNA as a result of a prior conviction”).




        17
           See RCW 36.18.020(2)(h) (the criminal filing fee “shall not be imposed on a defendant
who is indigent”); RCW 10.46.190 (the jury demand fee “shall not” be ordered if the person is
indigent at the time of trial); State v. Hunter, 102 Wn. App. 630, 634-35, 9 P.3d 872 (2000)
(characterizing imposition of fee for county or interlocal drug funds as discretionary); RCW
69.50.430(1) (the VUCSA fine may be waived based on indigence); RCW 43.43.690(1) (the crime
lab fee may be suspended if “the person does not have the ability to pay the fee”).


                                              13
No. 80434-1-I/14


        III. Restitution

        Johnson contends the court erred in requiring him to pay $54018 in

restitution to the Task Force, arguing that the Task Force is not a “victim” under

RCW 9.94A.753(3) or (5). Without citation to authority, the State argues that the

Task Force lost their property during the three controlled buys and Johnson

“[s]imply” needs “to give the Task Force its money back.”

        [R]estitution ordered by a court pursuant to a criminal conviction
        shall be based on easily ascertainable damages for injury to or loss
        of property, actual expenses incurred for treatment for injury to
        persons, and lost wages resulting from injury.

RCW 9.94A.753(3).19 “There must be a causal connection between the

damages claimed and the crime charged.” State v. Tobin, 161 Wn.2d 517, 527,

166 P.3d 1167 (2007). The court may award restitution only to “victims.” State v.

Kinneman, 122 Wn. App. 850, 866, 95 P.3d 1277 (2004). An entity such as the

Task Force is a “victim” if the defendant’s offense either (1) directly victimized it

or (2) caused the entity to incur expenses to assist others20 directly victimized by

the offense. State v. Cawyer, 182 Wn. App. 610, 617, 330 P.3d 219 (2014).

        Here, because Johnson’s crime did not directly victimize the Task Force or

cause it to incur expenses to assist persons directly victimized by the offense, we




        18
             The Task Force gave Gamble $200, $140, and $200 for the three controlled buys with
Johnson.
        19
           RCW 9.94A.753(5) provides, in pertinent part, that “[r]estitution shall be ordered
whenever the offender is convicted of an offense which results in injury to any person or damage
to or loss of property.”
        20
          RCW 9.94A.030(54) defines “victim” as “any person who has sustained emotional,
psychological, physical, or financial injury to person or property as a direct result of the crime
charged.”


                                                  14
No. 80434-1-I/15


conclude the Task Force was not a “victim” entitled to restitution in this case. We

remand to strike the restitution obligation.

       IV. Mandatory LFOs

       The sole remaining LFO, a $500 crime victim fund assessment, is a

mandatory fine that the court must impose regardless of Johnson’s indigency.

RCW 7.68.035(1)(a); State v. Catling, 193 Wn.2d 252, 259-60, 438 P.3d 1174

(2019). We affirm this LFO.

       In sum, we affirm Johnson’s convictions but remand for modification of the

LFOs consistent with this opinion.




WE CONCUR:




                                         15